Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 11/03/2022.
Priority
This application, filed 05/26/2020, Pub. No. US 2021/0116452 A1, published 04/22/2021, is a continuation of US application 15/813,418, filed 11/15/2017, Pub. No. US 2018/0074061 A1, now abandoned, which is a division of US application 14/447,691, filed on 07/31/2014, Pub. No. U.S. 2015/0038365 A1, now abandoned, which claims benefit of U.S. Provisional Application No. 61/945,006, filed on 02/26/2014, and U.S. Provisional Application No. 61/860,958, filed on 08/01/2013.
Status of Claims
Claims 54-63, 66 and 74 are currently pending.  Claims 1-53 have been originally pending.  Claims 1-53 have been cancelled, and Claims 54-74 have been added, as set forth in the Preliminary amendment filed 01/07/2021.  Claims 54-74 have been subject to the species election requirement mailed 08/04/2022.  Claims 64, 65 and 67-73 have been cancelled, and Claims 54-57, 62, 63, 66 and 74 have been amended, as set forth in the Applicant’s amendment filed 11/03/2022.  Claims 57 and 60 are withdrawn from consideration.  Claims 54-56, 58, 59, 61-63, 66 and 74 are examined.
Election/Restrictions
Applicant's election, without traverse, of the species:
(a)	a well of an assay plate as an assay chamber; 
(b)	plasma as a test sample;
(c)	cisplatin as a chemotherapeutic agent; and
(d)	cytokeratin-19 as an additional biomarker;
in the reply filed on 11/03/2022 is acknowledged.  Although required, Applicant did not identify the claims encompassing the elected species.  The Examiner believes that Claims 54-56, 58, 59, 61-63, 66 and 74 read on the elected species (a)-(d), whereas Claims 57 and 60 do not encompass the elected species (a) or (b), respectively, and, accordingly, are withdrawn from consideration.
Election was made without traverse in the reply filed on 11/03/2022.
Information Disclosure Statement
The information disclosure statement filed 05/26/2020 fails in part to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because for applications filed before September 16, 2012, the inventor name shall be listed in column “Name of Patentee or Applicant” for U.S. Patent Application Publications.  See MPEP § 605.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 54 is objected to because of the following informalities:  missing a comma between recitations of “carboplatin” and “bevacizumab.”
Appropriate correction is required.  
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 54-56, 58, 59, 61-63, 66 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
The claims, as recited in Claim 54, are drawn to:


    PNG
    media_image1.png
    858
    896
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    899
    media_image2.png
    Greyscale


Although Claims 54-57, 62, 63, 66 and 74 have been amended, as set forth in the Applicant’s amendment filed 11/03/2022, Applicants did not indicate support in the specification as filed for these amendments.
For the following reasons, it is the Examiner’s position that the claim amendment filed 11/03/2022 introduces new matter.
First, with regard to Claim 54, the specification as filed is limited to assessing the efficacy of chemotherapy for non-small cell lung cancer (NSCLC) and small cell lung cancer (SCLC) as follows: 

    PNG
    media_image3.png
    307
    795
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    274
    1056
    media_image4.png
    Greyscale

See pages 8-9; Emphasis added.


As such, there is no support in the specification as filed for a method for evaluating the efficacy of chemotherapy with one or more of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide and vinblastine in a patient diagnosed with any lung cancer, which most common types include lung nodules and mesothelioma in addition to non-small cell lung cancer and small cell lung cancer:

    PNG
    media_image5.png
    255
    965
    media_image5.png
    Greyscale



Second, with regard to Claim 54, the specification as filed is limited to ROC analysis for discrimination between healthy and smoker versus cancer; smoker versus NSCLC; smoker versus SCLC, and smokers versus NSCLC (stage I/II only).  See Table 3.  As such, there is no support in the specification as filed for a method for evaluating the efficacy of chemotherapy using Flt-3L, EGFR, MMP-3, NME-2, MDC, KGF, PIGF, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherín, EPO, MMP-2, ErbB2, cytokeratin-19, E-cadherin, IL-6, osteopontin, cKit, uPA, NSE, cMET, MDC, Flt-1, CFA, cytokeratin-8, KGF, S100A6 and IL2-R, wherein a Receiver Operating Characteristic (ROC) area of each of the markers is at least 0.70 in a patient with any other lung cancer except NSCLC and SCLC.
Claims 55, 56, 58, 59, 61-63, 66 and 74 are rejected as being dependent upon the rejected Claim 54.
Third, with regard to Claims 63 and 66, the terms “one or more vials, containers, or compartments, a set of calibrator proteins” and “at least four discrete binding domains” appear to be found in the specification as filed (see page 5) only in connection with a kit comprising a multi-well assay plate, that do not provide support for the generic 
“comparison” step of the claimed method.
Applicant is reminded that MPEP § 2163.06 requires: 
I. TREATMENT OF NEW MATTER 
If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C. 132 or 251 as appropriate, and require applicant to cancel the new matter. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant. 
When the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material. 
When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure.  Emphasis added.

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 56 reads as follows:

    PNG
    media_image6.png
    73
    894
    media_image6.png
    Greyscale



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, Claim 56 recites the broad recitation “an assay chamber”, and the claim also recites “a well of an assay plate”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
It is suggested the following amendment of Claim 56: “said method is conducted in an assay chamber, wherein the assay chamber is a well of an assay plate.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 54-56, 58, 59, 61-63, 66 and 74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art.  See MPEP § 2111.  
Based on the plain meaning of the terms, the broadest reasonable interpretation of Claim 54 is a method of determining the therapeutic efficiency of chemotherapy with any of chemotherapeutic agents selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, in a patient diagnosed with any lung cancer using at least two biomarkers selected from a “laundry” list consisting of Flt-3L, EGFR, MMP-3, NME-2, MDC, KGF, PIGF, HGF, MCP1, SAT-1, MIP-1-b, GCLM, OPG, TNF RII, VEGF-D, ITAC, MMP-10, GPI, PPP2R4, AKR1B1, Amy1A, MIP-1b, P-Cadherín, EPO, MMP-2, ErbB2, cytokeratin-19, E-cadherin, IL-6, osteopontin, cKit, uPA, NSE, cMET, MDC, Flt-1, CFA, cytokeratin-8, KGF, S100A6 and IL2-R.  Based on the specification as filed, step (b) “receiving a comparison” includes measuring the biomarkers’ level and comparing with a normal control level of biomarkers.  According to Claim 54, if the patient has been identified as responsive, the treatment is continued, if not, the treatment is altered to administering any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, which are different from the initial treatment.  
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category.  MPEP § 2106.03.  The claim recites at least one step or act, including “evaluating from said comparison whether said patient is responsive to said first treatment regimen.”  Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception.  As explained in MPEP § 2106.04(II), a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP § 2106.04(c)(I)(C).  While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, Claim 54 does not invoke this exception because review of the claim indicates that it is focused on a process of determining how much biomarker is present in the sample and then treating a patient in accordance with that determination, and are not focused on the product per se.  Limitations in the claim “receiving a comparison” which implies comparing the biomarkers’ level with a normal control level of biomarkers; “evaluating from said comparison whether said patient is responsive to said first treatment regimen” and “identifying the patient as being responsive to said first treatment or not responsive to said first treatment regimen” that can be practically performed in the human mind, and thus fall into the “mental process” groupings of abstract ideas.  In addition, the limitations describe a naturally occurring relationship between a biomarker concentration in a sample obtained from a lung cancer patient and efficacy of medical treatment for lung cancer, and thus may also be considered to recite a law of nature.  Accordingly, the limitations recite a judicial exception (an abstract idea that falls within the mental process grouping and a law of nature). 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
Besides the abstract idea/law of nature, Claim 54 recites the additional elements of “administering” to a patient diagnosed with any lung cancer any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations.  These limitations fail to meaningfully limit the claim because they are recited at a high level of generality, making the limitations’ inclusion in the claim at best nominal. 
Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception (Step 
2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. See MPEP § 2106.05.  As explained with respect to Step 2A Prong Two, Claim 54 recites the additional elements of “administering” to a patient diagnosed with any lung cancer any chemotherapeutic agent selected from a “laundry” list consisting of cisplatin, carboplatin, bevacizumab, gefitinib, erlotinib hydrochloride, paclitaxel, docetaxel, gemcitabine, vinorelbine, irinotecan, etoposide, vinblastine and any possible their combinations, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  See MPEP § 2106.05(f). (Step 2B: NO).  Claim 54 is not eligible.
With regard to Claim 55, as admitted by Applicant at pages 14-15 of the specification, conducting a multiplexed assay measurement of a plurality of biomarkers in a test sample, wherein the multiplexed assay measurement is conducted using one reaction volume comprising the test sample is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 55 is not eligible.
With regard to Claim 56, as admitted by Applicant at page 15 of the specification, the use of an assay chamber, such as a well of an assay plate, for conducting diagnostic tests is simply appending well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 56 is not eligible.
With regard to Claims 58, 59 and 61, it is noted that the courts have recognized determining the level of a biomarker in blood by any means, as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  See MPEP 2106.05(d) “Well-Understood, Routine, Conventional Activity.”  Claims 58, 59 and 61 are not eligible.
With regard to Claims 62 and 63, determining the level of a biomarker using an immunoassay as well as using one or more using vials, etc. is well-understood, routine, conventional activity in the life science arts.  Claims 62 and 63 are not eligible.
With regard to Claim 66, as admitted by Applicant at page 16 of the specification, the use of at least four discrete binding domains, which are in the form of a spot pattern, such as commercially available MULTI-SPOT®, is simply appending well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 66 is not eligible.
With regard to Claim 74, recitations “increasing or decreasing a dosage, frequency, or route of administration of a therapeutic agent of the treatment regimen”; “adding an additional therapeutic agent and/or palliative agent to the treatment regimen”; and “modifying the treatment regimen to eliminate one or more of the therapeutic and/or palliative agents,” respectively, do not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient.  In fact, these limitations are recited at such a high level of generality that it does not even require a doctor to take “at least four biomarkers” into account when deciding which treatment to administer, making the limitation's inclusion in the claim at best nominal.  Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), Claim 74 here tells the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take this law into account when treating their patients.  These limitations thus fail to meaningfully limit the claim because they do not require any particular application of the recited “at least four biomarkers,” and are at best the equivalent of merely adding the words "apply it” to the judicial exception.  Accordingly, these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.  See MPEP 2106.05(f), which provides a detailed explanation and examples of how courts have evaluated the "mere instructions to apply an exception" consideration.  Claim 74 is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54-56, 58, 59, 61-63, 66 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Colpitts et al., US 2007/0178504, published 08/02/2007 (IDS submitted 05/26/2020), in view of Mathew et al., US 2009/0075299 A1, published 03/19/2009; Nakamura et al., US 2011/0152345 A1, published 06/23/2011; Chakravarty et al., “Flt3-ligand administration after radiation therapy prolongs survival in a murine model of metastatic lung cancer,” Cancer Res., 1999, vol. 59, No 24, pp. 6028-6032 (IDS submitted 05/26/2020); and Product Insert “MSD® 96-Well and MULTI-SPOT® Human Cytokine Assays: Base Kit,” dated Oct 2009 (IDS submitted 05/26/2020).
With regard to Claims 54-56, 58, 59 and 61-63, Colpitts et al. teach a method for evaluating the efficacy of a treatment regimen in a patient diagnosed with lung cancer by employing a multiplexed immunoassay to measure a level of two or biomarkers in lung cancer patient plasma samples, the elected species (b), wherein said biomarker comprises cytokeratin-19, the elected species (d), CEA and cytokeratin-8, and comparing said level to normal control level of these biomarkers, wherein an aliquot of sample suspected of containing one or more of the analytes is placed in an incubation well, the elected species (a): 

    PNG
    media_image7.png
    202
    618
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    147
    611
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    54
    495
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    180
    663
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    89
    485
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    567
    478
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    251
    549
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    443
    542
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    91
    493
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    153
    487
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    366
    499
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    114
    496
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    164
    501
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    358
    496
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    127
    511
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    78
    512
    media_image22.png
    Greyscale
Emphasis added.



Colpitts et al. do not specifically teach:
(1)	evaluating responsiveness of a patient to a treatment regimen based on comparing the biomarker levels and adjusting the treatment regimen based on this evaluating;
(2)	a Receiver Operating Characteristic (ROC) area of at least 0.70;
(3)	administration of cisplatin; and
(4)	a second biomarker from the Markush group recited in Claim 54. 

Regarding (1) and (2), Mathew et al., throughout the publication, and, for example, in Abstract, teach methods of diagnosing cancerous conditions in a patient, as well as methods of monitoring the progression of a cancerous condition and/or methods of monitoring a treatment protocol of a therapeutic agent or a chemotherapeutic regimen.  In paragraphs [0009] and [0022], Mathew et al. teach a method for evaluating the efficacy of a cancer therapeutic agent or treatment regimen based on comparing the biomarker levels and using a detection cut-off level:

    PNG
    media_image23.png
    391
    506
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    66
    500
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    353
    486
    media_image25.png
    Greyscale


In paragraphs [0034]-[0035], Mathew et al. teach ROC curve analysis to looking at the effect of a cut-off criterion, e.g., a cut-off value for a diagnostic indicator such as an assay signal or the level of an analyte in a sample, on the ability of a diagnostic to correctly identify positive or negative samples or subjects and that the multi-parameter analysis may provide more accurate diagnosis relative to analysis of a single marker:

    PNG
    media_image26.png
    790
    660
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    334
    659
    media_image27.png
    Greyscale



With regard to “a Receiver Operating Characteristic (ROC) area of at least 0.70,” as evidenced by Mathew et al., it was recognized in the prior art that ROC curve analysis is a measure of the accuracy of a test, which may be adjusted by adjusting the value of a threshold or cutoff value.  The teachings of Mathew et al. indicate that ROC of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease.  Furthermore, the teachings of Mathew et al. indicate that it was known in the prior art to optimize tests for desired levels of ROC, by selecting appropriate threshold or cutoff values.  Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired ROC area of at least 0.70 as claimed.  One skilled in the art would have been motivated to select ROC area of at least 0.70 out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test.  Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed ROC area of at least 0.70 since means of achieving desired sensitivity and specificity were known, namely by selecting an appropriate threshold or cutoff level, as taught by Mathew et al.  
In Claim 11, Mathew et al. teach measuring the level(s) of a biomarker in samples obtained from a patient at different times:

    PNG
    media_image28.png
    204
    491
    media_image28.png
    Greyscale
 Emphasis added.
In Claim 13, Mathew et al. teach comparing the level of the biomarker in the sample to a level of the biomarker in a normal control sample.  Although Mathew et al. do not specifically measuring a baseline level(s) of a biomarker before a treatment regimen is initiated and measuring an interim level of said biomarker during said treatment regimen, as evidenced by Nakamura et al., determining the biomarker level before and after therapy is a common practice in monitoring treatment or assessing the efficacy of a therapy for an individual diagnosed with lung cancer:

    PNG
    media_image29.png
    176
    483
    media_image29.png
    Greyscale
 Emphasis added.


Regarding (3) and the elected species (c), Nakamura et al. teach cisplatin-based therapies of lung cancer:

    PNG
    media_image30.png
    536
    659
    media_image30.png
    Greyscale
 Emphasis added.

As such, all elements of the instantly claimed methods for evaluating the efficacy of a treatment regimen in a patient diagnosed with lung cancer and administering a treatment regimen to a patient in need thereof for treating lung cancer, which methods comprise evaluating responsiveness of a patient to a treatment regimen based on comparing the biomarker levels and adjusting the treatment regimen based on this evaluating, are taught by combination of Colpitts et al., Mathew et al. and Nakamura et al.  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have combined the teachings of Colpitts et al., Mathew et al. and Nakamura et al., because they all related to the use of biomarkers in cancer therapy.

Regarding (4), Chakravarty et al., throughout the publication, and, for example, in Abstract, teach involvement of Flt-3L in a metastatic lung cancer.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have measured a level of Flt-3L in the method, taught by combination of Colpitts et al., Mathew et al. and Nakamura et al., because Flt-3L is involved in lung cancer, as taught by Chakravarty et al., and, accordingly, Flt-3L may be used to help guide treatment decisions for targeted therapy.  

With regard to Claim 66, and the elected species (a), in paragraph [0041], Mathew et al. teach:

    PNG
    media_image31.png
    393
    666
    media_image31.png
    Greyscale
 Emphasis added.


As evidenced by Product Insert, MSD® 96-Well and MULTI-SPOT® plates provide at least four discrete binding domains, which are in the form of a spot pattern:

    PNG
    media_image32.png
    825
    1048
    media_image32.png
    Greyscale



With regard to Claim 74, in paragraph [0025], Mathew et al. teach adjusting the treatment regimen and additional therapeutic agents and/or palliative agents:

    PNG
    media_image33.png
    417
    487
    media_image33.png
    Greyscale
 Emphasis added.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 54-56, 58, 59, 61-63, 66 and 74 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 7-9 and 26-35 of copending Application No. 16/748,026 (the ‘026 application), filed 01/21/2020, Pub. No. US 2020/0158731 A1, published 05/21/2020.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘026 application claims: 

    PNG
    media_image34.png
    779
    947
    media_image34.png
    Greyscale



    PNG
    media_image35.png
    285
    942
    media_image35.png
    Greyscale



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678